Upon consideration of the petition filed on the 10th of July 2017 by Propounder in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 5th of April 2018."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this *159Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).